



Exhibit 10.15


AMENDMENT TO EXECUTIVE
EMPLOYMENT AGREEMENT


This First Amendment to Executive Employment Agreement (“AMENDMENT”) is made
this 11th day of May, 2017, by and between Charah, LLC (formerly known as
Charah, Inc.) (the “COMPANY”) and Charles E. Price (“Executive”), (collectively
the “PARTIES”).
1.The Parties entered into that certain Executive Employment Agreement on or
about December 23, 2016 (the “AGREEMENT”).
2.    Pursuant to Section 21 of the Agreement, the Parties hereby amend Section
3 by inserting the following sentence before the last sentence of the section:
“The Parties further agree that, notwithstanding the limitations set forth in
this Section 3, Executive may serve as a member of the Board of Directors of
Braidy Industries, Inc.”


In all other respects, the terms of the Agreement between Executive and the
Company shall remain unchanged and in full force and effect.
    
IN WITNESS WHEREOF, Executive and the Company have executed this Amendment this
day and year as first written above.


CHARAH, LLC
 
CHARLES E. PRICE
 
 
 
 
 
 
 
/s/ Charles Price
 
/s/ Charles Price
 
 
 
 
 
 
 
By:
Charles Price
 
 
 
 
 
 
 
 
 
 
Its:
President & CEO
 
 
 
 




